Title: From George Washington to Major Benjamin Tallmadge, 8 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dr Sir
          Head Quarters West Point Octr 8th 1779
        
        It is very interesting at this moment to be well informed of the Enemy’s shipping which may take place in the Sound—I wish you therefore to station an intelligent officer in such a situation as may be perfectly adopted for this purpose—He is to be careful in observing the size & number of all Vessels and whether there may be Troops on board, either in coming to, or going from New York, and in transmitting you every two or three days, a diary of his observations. But when any extraordinary appearance of Vessels takes place he is to make his communication to you without waiting these periods, which you will transmit to me as soon as possible. I am with regard Yr Most Obet servt
        
          Go: Washington
        
      